Title: From Alexander Hamilton to James Bruff, 2 May 1799
From: Hamilton, Alexander
To: Bruff, James


          
            Sir,
            New York May 2. 1799
          
          I presume you have received by order of the Secretary of War the necessary sum of money with cloathing &c towards the recruiting of a copy company. I send you herewith the instructions by which you are to be governed so far as they are applicable to the case of a distinct company of Artillery. You are at liberty to recruit within any part of the State of Maryland. I  contemplate as the scene of your operations the Town of Baltimore; but if another place appears to you preferable you will acquaint me with your reasons and the matter will be reconsidered.
          You are authorised if you are not already provided to engage Music for the recruiting service; allowing Eight Dollars per Month and a ration per day but no other compensation.
          —
          You will take make the necessary arrangements with James Baker of ——— Contractor for the State of Maryland for the supply of your recruits —
          Till further order, your communications and returns will be made directly to me.
          With consideration I am Sir Yr. Obed Ser.
          Capt Bruff 
        